DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 115 629 A1 to Grassle in view of US 7,534,021 to Naik et al 
Re Claims 1 and 6, Grassle discloses a front panel part (14) of a motor vehicle, the front panel part comprising: a basic body (16); and a holder (29) configured to hold an external temperature sensor (15), the holder being formed on the basic body (14), a motor vehicle (figures 1 and 2) comprising a front panel comprising the front panel part and the external temperature sensor which is accommodated in the holder (29) of the front panel part (14).
Grassle fails to disclose the holder formed integrally and being pivotable in relation to the basic body via a film hinge.
Naik et al teaches a holder (120, 22, 122) being pivotable in relation to the basic body via a film hinge (living hinge 22, 122, figures 1-10).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the fastening element and film/living hinge of Naik et al in the opening of Grassle in order to cut down on materials and still restrain the bezel/sensor in a first direction.
	Re Claims 2-5, Grassle discloses wherein the holder (29) is configured to receive the external temperature sensor (15) in the installation position.(figure 2).
	Grassle fails to disclose wherein the holder is pivotable about the film hinge in relation to the basic body at a first end portion, and wherein the holder is latchable at a second end portion opposite the first end portion to the basic body in an installation position for the external temperature sensor, wherein the holder is latchable at the second end portion to the basic body via a clip in the installation position for the external temperature sensor, wherein the holder is arranged on a rear side of the basic body in the installation position, and wherein the external temperature sensor extends with a portion through the basic body in the direction of the front side of the basic body.
Naik et al further teaches wherein the holder (120, 122, 22) is pivotable about the film hinge (122, 22) in relation to the basic body (12, 10) at a first end portion, and wherein the holder is latchable (128, 126, figure 7 and 8) at a second end portion opposite the first end portion to the basic body (10, 12) in an installation position, wherein the holder (120) is latchable at the second end portion to the basic body via a clip (see figure 7) in the installation position, wherein the holder (120, 22, 122) is arranged on a rear side of the basic body in the installation position, and wherein the external temperature sensor (bezel) extends with a portion through the basic body (10,12) in the direction of the front side of the basic body (see figures 2-5).
	It would have been obvious one with ordinary skill in the art before the effective filing date to use to mounting system as taught by Naik et al for the temperature sensor in order to strain the sensor in the use position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612